         Case 3:16-cv-02276-JST Document 260 Filed 12/20/18 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF CALIFORNIA
                                        Civil Minutes

 Date: December 20, 2018                                                  Judge: Jon S. Tigar

 Time: 1 hour, 20 minutes

 Case No.        3:16-cv-02276-JST
 Case Name       Steve Rabin, et al. v. PricewaterhouseCoopers LLP

 Attorneys for Plaintiffs:       Melissa L. Stewart
                                 Jahan C. Sagafi
                                 Laura Iris Mattes

 Attorneys for Defendant:        Emily Nicklin
                                 Gabor Balassa
                                 Christina L. Briesacher

 Deputy Clerk: William Noble                                          Court Reporter: Ana Dub

                                       PROCEEDINGS

Plaintiffs’ Renewed Motion for Conditional Collective Action Certification Action and Issuance
of Court-Authorized Notice Pursuant to 29 U.S.C. § 216(b) (Dkt. No. 241)


                                   RESULT OF HEARING

   1. Motion hearing held. After hearing argument from the parties, the Court took the motion
      under submission.
